REYBURN, J.
Plaintiff was erecting a frame building in Lincoln county to be devoted to purposes of religious worship. The building had been covered, *166during its progress, by successive insurance policies issued by defendant, through its agent at Elsberry, John W. Pace, the first policy for a term of sixty days, the next for a period of one month expiring February 7, 1901; the amount of the risk in both these policies was .the same, the precise recital in the last policy being “$750 on the one-story frame, shingle roof building and its foundations, to be occupied as a church when completed (builder’s risk), and situated in survey 1724.” On the day of the expiration of the second policy, an interview occurred between plaintiff and Pace, the agent of defendant, of which plaintiff’s version is thus exhibited by the record:
“ Q. When did you see him [meaning Mr. Pace] again about the insurance A. I saw him on the 7th of February, about ten o’clock; met him on the street just above the postoffice and I asked him, I says, ‘Mr. Pace, when does this second policy expire?’ He says, ‘To-day at twelve o’clock; ’ I says, ‘I want another one. ’
“Q. Want another one? A. Yes, sir; he says, ‘All right.’
“Q. Well, you told.him you wanted another policy? A. Yes, sir.
“Q. What did he say in answer to that? A. He says, ‘We will go down to the office’ and we went to the postoffice and he got his mail out, and was kind of looking over his mail matters, and I says: ‘Mr. Pace, if that policy lapses to-day at twelve o’clock I want another;’ he says; ‘When will you get the house done?’ I says, ‘I don’t know whether I can get it done in five days or not.’ I says, ‘What limit of time can you write me a policy, what length of time, how short?’ He says, ‘I can write you as low as five days;’ I says, ‘I can’t finish that building in that time;’ he says, ‘I will write you one for ten days;’ I says, ‘What will it cost me?’ He says, ‘It will cost you $2.25.’ I says, ‘Ain’t that pretty high Mr. Pace for only ten days;’ he says; ‘I can’t do any better on short rates,’ and he stopped and *167took out a little card (Ms rate card) and figured on that card a little bit and says, ‘I will tell you wbat I will do, I will knock off my commission and make it even money two dollars;’ I says, ‘Write it up,’ at that the conversation closed. I started to go out of the postoffice, I seen he was busy over his papers, and turned and walked back; I says, ‘Mr. Pace, don’t neglect to write that policy on the church when this second goes out;’ he turned and pointed his finger at me and says, ‘Mr. King, whenever I tell a man anything, that you can depend on;’ I went on about my business.
“Q. In that conversation, what, if anything, was said about when you was to„ pay? A. I told him I would get the money for him about the last of the week; he says, ‘Mr. King, it doesn’t matter, any time,’ he says, ‘in the run of the month to pay it will do, so I can make my reports. ’
“Q. Well, what company? A. With the Phoenix Insurance Company.
“Q. You say he said he would write you in the Phoenix Insurance Company of Brooklyn? A. Yes, sir; that was my understanding from the first to the last.”
What transpired at the next meeting following the fire, which occurred February 9th is described by plaintiff in the following language:
“Q. Well, what took place when yon saw him after the fire the first time; what did you see him about; what did you go to see him for? A. I went to get my policies.
“Q. Well, what took place? A. I had taken the money and met the old gentleman out close to Mr. Britt’s shop, between his home and his office,.and I was standing there waiting for him; waiting to get to see him; I had been to his house the day before. I couldn’t see him and I just went out on the road there and waited there at the shop to see if I could catch him; finally he came along; I says, ‘Mr. Pace, I want my *168policy,’ lie says, ‘All right,’ and we walked down from Britt’s shop to his office, and I walked np and took the money ont and laid it down for the policies;' he shoved hack the money and says, ‘I can’t take that;’ I says, ‘Why?’ he says,-‘I sent yonr application in, Mr. King', and they turned it down on the limit of time. ’
‘‘ Q. What did he say about giving you the policy? A. He give me the second policy; the one I never had got.
“Q. But didn’t give you the ten days’ policy? A. No, sir.
“Q. He said the company had turned the risk down? A. Tes, sir.
“Q. I will ask you if anything was said to you about an application having to be approved before the policy would go into effect ¶ A. Nothing of the kind. ’ ’
The petition of plaintiff alleged the authority of Pace, as local and established agent of defendant, to receive applications, take risks, insure, make out and deliver policies, collect and receive premiums for defendant, the application on the date mentioned by plaintiff to Pace as such agent, an agreement to insure the property described for ten days, and the further agreement in pursuance of such contract of insurance so made, and in consideration of the liability assumed by plaintiff to pay the premium, that defendant would issue and deliver to plaintiff an insurance policy. The petition proceeding, averred the total destruction by fire on February 9, 1901, of the property insured, the damage thereby to plaintiff in excess of the amount of insurance, notice of loss, and tender of the premium to defendant, concluding with the general allegation of due performance of all conditions of the contract by plaintiff.
The answer of defendant was a general denial. A jury trial resulted in a verdict for full amount in favor of plaintiff.
1. Appellant urges that the petition embraced in *169the description of the contract of insurance an agreement by defendant to issue a policy in the terms recited, hut that the case was submitted to the jury by the instructions upon the theory of a contract consummated with the agent without any policy. The distinction between a contract to insure or to issue a policy and the agreement contained in a policy itself has been recognized and is clearly defined. Baile v. Ins. Co., 73 Mo. 382.
The appellant insists further that upon plaintiff’s testimony, most favorably regarded, an agreement would appear to issue a policy by the same company for the same amount covering the same property, though for a briefer period than the expiring policy, but impliedly in the same form and containing the same limitations and conditions. This contention and the deductions that might ensue therefrom are silenced and eliminated by the face of the pleadings: if defendant desired to rely on the non-performance of any of the conditions in the policy to be issued, it should have interposed such defenses by specific averments in its answer. Such facts, if present, being raised by legal implication, are not constituted facts, necessary to be pleaded to state plaintiff’s cause of action, and if defendant wished to urge breaches of provisions in the policies employed in the prior contracts of insurance by defendant of the same property, it devolved on the defendant to plead those terms of the instrument it claimed to have been contemplated for the full expression of the contract. Plaintiff was assuredly not required to set out and aver compliance with the provisions of a policy never issued to him. Duff v. Fire Association, 129 Mo. 460.
2. It is next insisted that no policy having been issued, the plaintiff was not within the provisions of section 7969 of the Eevised Statutes, and the extent of plaintiff’s interest in the property destroyed was, therefore, in issue and wrongfully withheld from the jury. At the trial in open court, the defendant, through its *170counsel, recognized the entire destruction of the property and its value as equivalent to the insurance, as well as conceding that the above section of the statutes embraced the contract of insurance herein presented, so no further consideration of these assignments of error is deemed called for, or justified.
3. The plaintiff, as part of his proof, offered in evidence the commission, formally appointing Pace defendant’s agent, which was executed by its president, and attested by its corporate seal, and gave Mm full power to receive proposals for insurance in Elsberry and its vicinity, fix premium rates, receive moneys, countersign, issue, renew and consent to the transfer of policies of insurance signed by its president or secretary. So far as the record discloses this was the full extent and measure of authority delegated to Pace, and there is no other evidence indicating right on his part to enter into any contract of insurance on defendant’s behalf. Indeed plaintiff interposed vigorous objection to the admission of any evidence tending to exhibit the general authority of Pace, and at plaintiff’s instance the court by its rulings confined the proof of the agent’s authority to the commission introduced. If plaintiff had rested on the implied or apparent authority of Pace as the-“policy-writing”, agent of defendant, the claim now advanced, that he was the alter ego of defendant, with full power of his principal and his acts as obligatory on his principal as if they proceeded from it direct and extending to negotiating an oral contract of insurance on its behalf, might seem plausible and deserving of consideration. However, he did not adopt such position, but by his petition and the proof offered on its support, alike by declaring on an original in lieu of a renewal contract of insurance, and by the written commission in evidence, plaintiff placed his dependence on the actual power of the agent and made prominent the restricted authority of the latter. “A plaintiff can not recover upon a theory of the case adverse to that *171•upon 'which his petition proceeds, even if his evidence under other circumstances might authorize recovering on the adverse theory.” Steinberg v. Ins. Co., 49 Mo. App. 265. In his appointment as its agent, defendant entrusted Pace with no authority to enter into an oral contract of insurance on its behalf, for authority to make oral contract in writing neither confers nor implies any power to make a parol contract. The authority of an agent is confined to the manner provided for its execution as well as by the limit imposed by the terms employed in creating the agency. Malone v. Philadelphia, 147 Penn. St. 416, and cases cited. Under familiar and cardinal rules of legal construction applicable to the agency instrument, the enumeration of the powers delegated, and the designation of the method of their enforcement by necessary implication inhibited the exercise of his authority in manner not expressed. The authority and power thus given involved a denial of its exercise in any but the manner prescribed. ‘ ‘ The general rule admitting of hut few exceptions [of which this case is not one] is, that when an express authority in writing is given, an implied authority can not take place.” Bank v. Schaumberg, 38 Mo. 338. “Affirmative specification excludes implication.” State ex rel. v. Gas Light Co., 102 Mo. 483; Heidelberg v. St. Francois County, 100 Mo. 69.
The record is destitute of any testimony tending to show authority in Pace to make any parol contract of insurance on behalf of defendant. While the plaintiff is not chargeable with actual knowledge of the precise scope of the agent’s authority as shown by himself, yet the fact is clearly established from the method employed in the issuance of the preceding policies, by requiring applications therefor to be presented to the defendant itself, through the medium of the agent that 'plaintiff had been advised that the authority entrusted to the latter by his principal was not without some limitations. In the cases and authorities relied on by re*172spondent, the authority confided to the agent acting was unqualified and general, or such inference of general power was fairly to be drawn from the course of conduct or the business dealings adopted and conducted.
4. Primarily, for the evident purpose of indicating the relation of Pace to defendant and the measure of his authority from his principal, plaintiff tendered Pace as a witness, and by him laid the foundation requisite for the introduction of his appointment. In the progress of the trial, against the remonstrance of defendant, the court permitted plaintiff to introduce the testimony of various witnesses repeating conversations with Pace after the fire, concerning the transaction with plaintiff in which this controversy originated. By introducing Pace as a witness, plaintiff vouched for his credibility, but he was not concluded by his testimony, and if he had been content to confine his examination to the original purpose, the production and authentication of the instrument defining his authority as defendant’s agent, the general rule above applied might not be applicable, but after a concise cross-examination not extending to the transaction upon which the contract of parol insurance is founded, upon redirect examination plaintiff enlarged the extent of the examination of the witness, and proceeded to interrogate him upon .this latter subject, not theretofore adverted to, and thereby adopted Pace as his witness, and thereafter precluded himself from impeaching him either directly by evidence of bad character, which was not attempted, or indirectly by evidence of his having made statements out of court at variance with and contravening those made by him on the witness stand. Meyer, etc., Co. v. McMahan, 50 Mo. App. 18; Peary v. O’Neil, 149 Mo. 467; Hume v. Hopkins, 140 Mo. l. c. 75; Claflin v. Dodson, 111 Mo. 195; Nichols v. Nichols, 147 Mo. 387. Nor was this testimony competent as admissions of the defendant made through its agent; the declarations of an agent to be admissible against his principal must par*173take of tlie nature of original evidence, and be made not only during the continuance of the agency, but in regard to a transaction then depending, and as part thereof, as res gestae. Barker v. Railway, 126 Mo. 143; McDermott v. Railroad, 73 Mo. 516; Aldridge’s Admr, v. Midland, etc., Co., 78 Mo. 559; City of Chillicothe v. Raynard, 80 Mo. 185; Bergerman v. Railway, 104 Mo. 77; Huber, etc., Co. v. Hunter, 78 Mo. App. 82. The statements of Pace introduced were merely narratives of the controverted event already transpired, and should have been excluded.
The judgment will be reversed and the cause remanded.